MEMORANDUM**
Marcus Ruben Ellington, a California state prisoner, appeals pro se the district court’s summary judgment in his action alleging deliberate indifference to his serious medical needs in violation of the Eighth Amendment and violation of his rights under the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101-12213. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc), and we affirm.
The district court properly granted summary judgment on Ellington’s Eighth Amendment claim because he failed to raise a genuine issue of material fact as to whether the course of treatment the prison doctors chose was medically unacceptable under the circumstances. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996). The record shows only a reasonable difference of opinion about the proper course of medical treatment. See Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.1989).
Ellington’s claim of intentional discrimination under the ADA fails because he did not raise a genuine issue of material fact as to whether he suffered intentional discrimination due to a disability. See Duvall v. County of Kitsap, 260 F.3d 1124, 1138-40 (9th Cir.2001).
We deny Ellington’s requests for judicial notice because we have considered the documents in question as part of the district court record.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.